  Case 1:19-cr-00386-PKC Document 29 Filed 11/10/20 Page 1 of 2 PageID #: 64


                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York

FJN/JPL/GK                                      271 Cadman Plaza East
F. #2018R01809                                  Brooklyn, New York 11201


                                                November 10, 2020


By Email and ECF

Michael H. Gold, Esq.
Kudman Trachten Aloe LLP
350 Fifth Avenue, 68th Floor
New York, New York 10018

             Re:    United States v. Mustafa Goklu
                    Criminal Docket No. 19-386 (PKC)

Dear Mr. Gold:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure, which supplements the government’s disclosures
made on or about September 19, 2019. The government also requests reciprocal discovery
from the defendant.

             The enclosed supplemental discovery includes:

             • Certification of Search for FinCEN Form 107, Registration of Money Services
               Business, Bates-numbered MG000141‒ MG000143;

             • Certification of Search of License from the New York State Department of
               Financial Services, Bates-numbered MG000144; and

             • Certification of Search of Official Records from the New York State
               Department of Financial Services, Bates-numbered MG000145.
  Case 1:19-cr-00386-PKC Document 29 Filed 11/10/20 Page 2 of 2 PageID #: 65




               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact us.



                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                                     /s/ Gillian A. Kassner
                                                  Gillian A. Kassner
                                                  Jonathan P. Lax
                                                  Francisco J. Navarro
                                                  Assistant United States Attorneys
                                                  (718) 254-6007

Enclosures

cc:    Clerk of the Court (PKC) (by ECF) (without enclosures)




                                              2
